United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2892
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Terrance Dion Rush

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                         Submitted: November 17, 2020
                           Filed: November 20, 2020
                                 [Unpublished]
                                 ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

      Terrence Rush appeals after he pleaded guilty to a drug offense and to being
a felon in possession of a firearm, and the district court1 imposed sentence. He

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
contends that there was insufficient evidence supporting his guilty plea to being a
felon in possession of a firearm. He also challenges his sentence and asserts that he
received ineffective assistance of counsel.

       We conclude that there was a sufficient factual basis for Rush’s guilty plea to
the felon-in-possession charge. See United States v. Christenson, 653 F.3d 697, 700
(8th Cir. 2011) (reviewing challenge to unobjected-to factual basis for guilty plea for
plain error); United States v. Garcia-Hernandez, 803 F.3d 994, 997 (8th Cir. 2015)
(mens rea requirement does not apply to interstate-commerce element of 18 U.S.C.
§ 922(g)); see also Rehaif v. United States, 139 S. Ct. 2191, 2196 (2019)
(presumption in favor of scienter requirement does not apply to jurisdictional
elements). In addition, we find no merit to Rush’s sentencing challenge, and we
decline to address any claims of ineffective assistance of counsel in this direct appeal.
See United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002) (in general,
ineffective-assistance claim is not cognizable on direct appeal; such claim is properly
raised in 28 U.S.C. § 2255 action). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-